DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
The Notice of Allowability is updated in order to consider the information disclosure statement filed 02/09/2021. Please refer to pages 2-4 of the Notice of Allowability mailed 11/13/2020, hereby incorporated, for an explanation as to the status of the claims and the reasons for withdrawal of the rejections previously of record. See also pages 7-8 of the Office action mailed 07/10/2020, hereby incorporated, for an explanation of how botulinum toxin has been used to treat excess salivation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was filed before the payment of the issue fee and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The US Patent 9,254,314 by Finzi et al. submitted on the IDS filed 02/09/2021, discloses administering 20-50 units of Botulinum toxin A to treat anxiety disorder, obsessive compulsive disorder and/or panic disorder. While intradermal and subcutaneous administration are contemplated, there is no suggestion of treatment of amyotrophic lateral sclerosis. As noted at pages 7-8 of the Office action mailed 
The PCT SEARCH REPORT for PCT/US2020/056206, submitted on the IDS filed 02/09/2021, also lists the WO2010/013495 document. According to p. 6 of the PCT SEARCH REPORT, the WO2010/013495 document (which is in Japanese) teaches that a total dosage of 50 units is contemplated for a patient less than 150 lbs. However, the translation discloses a dosage range of 0.01-1500 units (p. 11, 1st full paragraph of the translation) and does not teach a total dosage of 50 units. The PCT SEARCH REPORT submitted on the IDS filed 02/09/2021 also lists the PGPUB by Heruth. According to p. 7 of the PCT SEARCH REPORT, Heruth teaches delivering the drug to various nerves recited in the claims. However, while Heruth et al. contemplate implanting their device 
Finally, the PCT SEARCH REPORT, submitted on the IDS filed 02/09/2021, discusses the PGPUB 2017/0173123 by Blumenfeld et al. (previously submitted on IDS filed 05/15/2020). Blumenfeld et al. disclose the treatment of neuropsychiatric or neurological disorders with botulinum toxin (see claims), although amyotrophic lateral sclerosis is not contemplated. While Blumenfeld et al. contemplate intradermal or subcutaneous administration to trigeminal nerves, the contemplated dose range is 1-3,000 units (see claim 14). Further, Blumenfeld et al. disclose that botulinum toxin shows a high affinity for cholinergic motor neurons, which leads to the devastating paralysis associated with botulism (paragraph [0058]). Given the contraindication of treating ALS, a motor neuron disease, with botulinum toxin, and the role of motor neurons in the pathophysiology of botulinum intoxication paralysis, there is no suggestion to administer it to patients suffering from ALS. As an example of this, the PGPUB by Jarpe (20190300583), is made of record because it teaches that patients with amyotrophic lateral sclerosis were specifically excluded from a study in which botulinum toxin is used to suppress excessive CGRP release. See paragraph [0146] of the ‘583 PGPUB: which characterizes amyotrophic lateral sclerosis as a “medical condition that may have put the subject at increased risk with exposure to Botulinum neurotoxin”.
For the reasons outlined above, the references submitted with the IDS dated 02/09/2021 do not teach or suggest the methods of treating amyotrophic lateral 

Conclusion
Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649